

EXHIBIT 10.1




2017 Director Restricted Stock Unit Grant Statement


Name of Grantee




Grant Date




No. of Restricted Stock Units







You have been awarded the above number of NCR Corporation (“NCR”) restricted
stock units (the “Stock Units”) under the NCR Corporation 2013 Stock Incentive
Plan (the “Plan”), subject to the terms and conditions of this 2017 Director
Restricted Stock Unit Grant Statement (this “Statement”), the Plan and the NCR
Director Compensation Program (the "Program").


1. The Stock Units will vest during the one (1) year period beginning on the
date upon which you were granted the Stock Units (the “Grant Date”), in four (4)
equal quarterly installments commencing three (3) months after the Grant Date,
provided that you continuously serve as a Director of NCR until each quarterly
vesting date. Notwithstanding the foregoing, if the Grant Date of your Stock
Units is the date of an Annual Meeting of Stockholders, then, the fourth
quarterly vesting will occur only if you continue to serve as a Director until
the earlier of (a) the next Annual Meeting of Stockholders following the Grant
Date, or (b) the first (1st) anniversary of the Grant Date.


2. The Stock Units will become fully vested if, prior to the one (1) year
anniversary of the Grant Date, you die at a time while serving as a Director of
NCR.


3. The vesting schedule will accelerate and the Stock Units will become fully
vested if (1) a Change in Control (as defined in Section 10(b) of the Plan)
occurs, and (2) you cease to serve as a Director of NCR within twenty-four (24)
months of the effective date of the Change in Control for any reason other than
your willful engaging in illegal conduct or gross misconduct, as determined by
the affirmative vote of a majority of the entire membership of the Board of
Directors of NCR. In the event that Stock Units become vested due to your
cessation of service as a Director of NCR pursuant to this Section 3, to the
extent required to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), such Stock Units shall be paid upon your
"separation from service" within the meaning of Section 409A of the Code;
provided, however, that if you are a "specified employee" as determined under
NCR's policy for determining specified employees on the date of separation from
service, such Stock Units shall be paid, to the extent required to comply with
Section 409A of the Code, on the first business day after the date that is six
months following your "separation from service" within the meaning of Section
409A of the Code.


4. Except as otherwise provided pursuant to (1) a deferral election in effect
under Article IV of the Program or (2) Section 3 of this Statement, when vested,
the Stock Units will be


1



--------------------------------------------------------------------------------




paid to you in shares of NCR common stock, such that one Stock Unit equals one
share of NCR common stock.


5. Any cash dividends declared before the vesting dates on the shares underlying
the Stock Units shall not be paid currently, but shall be converted to
additional Stock Units, based on the fair market value of NCR common stock on
the date the dividend is declared. Any Stock Units resulting from such
conversion will be considered Stock Units for purposes of this Statement and
will be subject to all of the terms, conditions and restrictions set forth
herein.


6. You may designate one or more beneficiaries to receive all or part of any
shares underlying the Stock Units to be distributed in case of your death, and
you may change or revoke such designation at any time. In the event of your
death, any shares underlying the Stock Units distributable hereunder that are
subject to such a designation will be distributed to such beneficiary or
beneficiaries in accordance with this Statement. Any other shares underlying the
Stock Units not designated by you will be distributable to your estate. If there
shall be any question as to the legal right of any beneficiary to receive a
distribution hereunder, the shares underlying the Stock Units in question may be
transferred to your estate, in which event NCR will have no further liability to
anyone with respect to such shares.


7. The terms of this award of Stock Units as evidenced by this Statement may be
amended by the NCR Board of Directors or the Compensation and Human Resource
Committee of the NCR Board of Directors, provided that no such amendment shall
impair your rights hereunder without your consent.


8. In the event of a conflict between the terms and conditions of this Statement
and the terms and conditions of the Plan, the terms and conditions of the Plan
shall prevail.
 




2

